FOR PUBLICATION
APPELLANT PRO SE:                             ATTORNEYS FOR APPELLEE:

TERRELL HAWKINS                               GREGORY F. ZOELLER
Greencastle, Indiana                          Attorney General of Indiana

                                              KATHY BRADLEY
                                              Deputy Attorney General
                                              Indianapolis, Indiana

                                                                            FILED
                                                                        Aug 28 2012, 8:42 am
                             IN THE
                                                                               CLERK
                   COURT OF APPEALS OF INDIANA                               of the supreme court,
                                                                             court of appeals and
                                                                                    tax court




TERRELL HAWKINS,                              )
                                              )
      Appellant-Petitioner,                   )
                                              )
             vs.                              )       No. 49A04-1201-CR-12
                                              )
STATE OF INDIANA,                             )
                                              )
      Appellee-Respondent.                    )


                   APPEAL FROM THE MARION SUPERIOR COURT
                       The Honorable Steven R. Eichholtz, Judge
                          Cause No. 49G20-0411-CF-215502


                                    August 28, 2012

                              OPINION - FOR PUBLICATION


GARRARD, Senior Judge
          Terrell Hawkins appeals the denial of his request for educational credit time. We

affirm.

          Hawkins is incarcerated at the Putnamville Correctional Facility. He is serving a

twenty-year sentence following a plea of guilty to dealing in cocaine, a Class A felony.

Ind. Code § 35-48-4-1 (2001). At Putnamville, Hawkins began taking college courses

through Ivy Tech Community College (“Ivy Tech”) for an associate’s degree, with the

intention of receiving educational credit time.

          In the past, the State of Indiana funded postsecondary education programs in

correctional facilities. However, in 2011 the General Assembly amended the governing

statute, Indiana Code section 21-12-3-13, to provide that such funding cannot be used to

assist an inmate who has been convicted of a felony and is confined for that felony in a

penal facility. 2011 Ind. Acts 3791. The statutory amendment caused Ivy Tech to end its

postsecondary education program at the point when Hawkins had completed two

semesters of his associate’s degree program and was halfway done. As a result, Hawkins

was unable to complete the degree program. He filed a Verified Petition for Additional

Credit Time. The trial court denied Hawkins’ petition, and this appeal followed.

          Hawkins presents the following issue for review: Whether the trial court erred in

denying his request for educational credit time.1

          An incarcerated person may earn educational credit time by obtaining an

associate’s degree or a bachelor’s degree from a postsecondary educational institution.
1
  The State argues that Hawkins failed to exhaust his administrative remedies prior to filing his Verified
Petition for Additional Credit Time and that the Court should not address the merits of his claim. After
reviewing the record, we reject the State’s argument and proceed to the merits.


                                                    2
Ind. Code § 35-50-6-3.3 (2011). This encourages rehabilitation by providing an incentive

to further one’s education while incarcerated. Budd v. State, 935 N.E.2d 746, 752 (Ind.

Ct. App. 2010), clarified on reh’g, 937 N.E.2d 867 (2010).

        Hawkins contends that the statutory amendment to Indiana Code section 21-12-3-

13, which caused Ivy Tech to end the program through which he was pursuing his degree,

violates federal and state constitutional prohibitions against ex post facto laws.2 An ex

post facto law applies retroactively to disadvantage an offender’s substantial rights.

Budd, 935 N.E.2d at 752. We determine whether a particular statute is an ex post facto

law by examining whether the change increases the penalty by which a crime is

punishable or alters the definition of criminal conduct. Id.

        Here, the statutory amendment that resulted in the end of the educational program

in which Hawkins was participating applied prospectively rather than retroactively.

Furthermore, although Hawkins may have lost an opportunity to obtain educational credit

time, the amendment did not increase his twenty-year sentence or alter the definition of

his criminal conduct. Consequently, his federal and state ex post facto claims fail. See

id. at 753 (determining that an amendment to the educational credit time statute did not

constitute an ex post facto law because Budd’s sentence was not increased).

        Next, Hawkins claims that his federal constitutional right to equal protection was

violated because he asserts that other inmates were allowed to complete their degree




2
  United States Constitution Article 1, Section 9 provides, in relevant part: “No . . . ex post facto Law
shall be passed.” Indiana Constitution article 1, section 24 provides, in relevant part: “No ex post facto
law . . . shall ever be passed.”
                                                    3
programs and obtain credit time.3 When addressing a federal equal protection claim, we

first determine the applicable level of scrutiny. Id. Hawkins has not identified himself as

a member of a suspect class. Furthermore, a prisoner has no constitutional right to

receive educational credit time. Id. Classifications not involving a suspect class or a

fundamental right are reviewed under a rational basis test, so we apply that test here.

Bennett v. State, 801 N.E.2d 170, 175 (Ind. Ct. App. 2003). Under the rational basis test,

we consider whether the government’s action is rationally related to a legitimate

governmental purpose. Fancher v. State, 918 N.E.2d 16, 20 (Ind. Ct. App. 2009).

        In this case, the record reflects that after funding for postsecondary educational

programs in correctional facilities was cut, Ivy Tech and the Department of Correction

(“DOC”) considered whether to allow inmates with one semester of studies remaining to

complete their degree programs. There is no indication that they implemented that course

of action. Nevertheless, even if Hawkins, who was only halfway toward completing his

degree program, was not allowed to complete his classes while inmates with one semester

left were allowed to finish, his right to equal protection was not violated. “[U]nder

rational basis review, we will not invalidate a challenged distinction simply because the

classification is not made with mathematical nicety or because in practice it results in

some inequality.” Budd, 935 N.E.2d at 753 (quoting United States v. Jester, 139 F.3d

1168, 1171 (7th Cir. 1998)). The distinction between inmates with one semester of

studies left and other inmates who were not as close to finishing their degree programs


3
 The Equal Protection Clause of the United States Constitution provides that no state shall “deny to any
person within its jurisdiction the equal protection of the laws.” U.S. Const. amend. XIV, § 1.
                                                   4
has a rational basis and serves a legitimate governmental purpose of encouraging inmate

rehabilitation despite budgetary challenges. We find no error.

        Hawkins also argues that allowing other inmates to complete their degree

programs while he was barred from doing so violated his right to equal treatment under

the Indiana Constitution.4 The purpose of Indiana’s equal privileges clause is to prevent

the distribution of extraordinary benefits or burdens to any one group. State v. Price, 724

N.E.2d 670, 675 (Ind. Ct. App. 2000), trans. denied.                        To determine whether

governmental action violates the equal privileges clause, we first consider whether the

disparate treatment accorded by the legislation is reasonably related to inherent

characteristics that distinguish the unequally treated classes.              Id.   We also consider

whether the preferential treatment is uniformly applicable and equally available to all

persons similarly situated.        Id.    A challenger bears the burden of negating every

reasonable basis for the classification. Gibson v. Ind. Dep’t of Corr., 899 N.E.2d 40, 50

(Ind. Ct. App. 2008), trans. denied.

        Here, accepting Hawkins’ assertion that Ivy Tech and the DOC allowed inmates to

complete their degree programs if they had one semester left, such a decision was

reasonably related to an inherent characteristic, specifically the amount of work an

inmate had remaining to complete a degree program. Ivy Tech and the DOC were

attempting to balance inmate rehabilitation through education against the loss of funding.

Furthermore, the preferential treatment at issue here, specifically allowing inmates with

4
  Article 1, section 23 of the Indiana Constitution, also known as the equal privileges clause, provides,
“[t]he General Assembly shall not grant to any citizen, or class of citizens, privileges or immunities
which, upon the same terms, shall not equally belong to all citizens.”
                                                   5
only one semester left to finish their classes, is uniformly applicable to all inmates in

those circumstances. The distinction between inmates who only had one semester of

studies left and inmates who were not as close to being finished has a rational basis, and

we find no violation of Indiana’s equal privileges clause.

       Finally, Hawkins argues that the trial court’s denial of credit time for his partial

completion of the degree program violates the language and intent of Indiana Code

section 35-50-6-3.3. We disagree. We interpret a statute according to the ordinary and

plain meaning of the language used, absent clearly manifested intent to do otherwise.

Jacks v. State, 853 N.E.2d 520, 522 (Ind. Ct. App. 2006). Here, the statute provides, in

relevant part, “[A] person earns credit time if the person . . . successfully completes

requirements to obtain . . . [a]n associate’s degree from an approved postsecondary

educational institution.” Ind. Code § 35-50-6-3.3 (emphasis added). Thus, the statute by

its plain language provides that an inmate is entitled to credit time only for completing a

postsecondary degree program. It does not authorize partial credit for partial completion,

and it does not compel the DOC to provide funding for a postsecondary degree program.

We find no error.

       For the reasons stated above, we affirm the judgment of the trial court.

       Affirmed.

NAJAM, J., and DARDEN, Sr.J., concur.




                                             6